DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 01/24/2022, by adding the limitation “calculating a delay profile at the measurement point using the measurement result from the performing the measurement, determining the reliability of the communication based on a delay time spread indicated by the calculated delay profile” to independent claims 1 and 7 overcome the rejections set forth in the Final Office Action dated 10/28/2021. Accordingly, the aforementioned rejection has been withdrawn.  	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xu Li (Reg. No. 75127)) on 2/10/2022.
[Begin Audit]
IN THE CLAIMS:
Claims 1 and 7 have been amended as follows:
1. (Currently Amended) A propagation environment recognition method performed by a propagation environment recognition apparatus for measuring an electromagnetic wave, the propagation environment recognition method comprising: 
performing measurement of an electromagnetic wave at a measurement point; and performing control including, calculating a delay profile at the measurement point using the measurement result from the performing the measurement, 
determining the reliability of the communication based on a delay time spread indicated by the calculated delay profile, and in a case that reliability of communication using the electromagnetic wave at the measurement point is determined to be low based on one or more of a measurement result from the performing the measurement of the electromagnetic wave and information on an obstacle detected by a sensor, performing measurement of the electromagnetic wave more precisely compared to measurement of the electromagnetic wave in a case that the reliability of the communication using the electromagnetic wave is determined to be high.

7. (Currently Amended) A propagation environment recognition apparatus comprising: 
one or more antennas configured to measure an electromagnetic wave at a measurement point; and 
a processor configured to execute computer-readable instructions to: 
calculate a delay profile at the measurement point using the measurement result from the performing the measurement, 
determine the reliability of the communication based on a delay time spread indicated by the calculated delay profile, and control, 
in a case that reliability of communication using the electromagnetic wave at the measurement point is determined to be low based on one or more of a measurement result by the measuring unit and information on an obstacle detected by a sensor, the one or more antennas to measure the electromagnetic wave more precisely compared to the measurement 
[end audit]

Allowable Subject Matter
Claims 1-2, 6-8 and 12 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Guirguis (US 20180288630) and Yerramalli (US 20180287870) teach the fundamental concepts of performing measurement of an electromagnetic wave at a measurement point and performing control including, reliability of communication using the electromagnetic wave at the measurement point based on one or more of a measurement result from the performing the measurement of the electromagnetic wave and information on an obstacle detected by a sensor.  See Guirguis FIG. 7, Step 706, “UE information measurement reports Location information”. “average pathloss”. Par. 8, “determining, by a UE mounted on a drone, that a threshold is satisfied with regard to an uplink throughput, a downlink throughput, a signal strength, or a signal quality”, “configuring, by the UE, a transmission power or a measurement reporting parameter”. Note that the UE or DMUE measures signal strength of a wireless signal transmitted from the base station.  The wireless signal is an electromagnetic wave. Thus, the measurement of wireless signal for signal strength is equivalent to measurement of electromagnetic wave). Further, Yerramalli teaches the features of reliability of communication using the electromagnetic wave at the measurement point is determined to be low, performing measurement of the electromagnetic wave more precisely compared to measurement of the electromagnetic wave in a case that the reliability of the communication using the electromagnetic wave is determined to be high (Par. 72, the last 6 lines).
performing measurement of an electromagnetic wave at a measurement point; and performing control including, calculating a delay profile at the measurement point using the measurement result from the performing the measurement, determining the reliability of the communication based on a delay time spread indicated by the calculated delay profile, and in a case that reliability of communication using the electromagnetic wave at the measurement point is determined to be low based on one or more of a measurement result from the performing the measurement of the electromagnetic wave and information on an obstacle detected by a sensor, performing measurement of the electromagnetic wave more precisely compared to measurement of the electromagnetic wave in a case that the reliability of the communication using the electromagnetic wave is determined to be high”, along with other limitations of the independent claims 1 and 7.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644